By his motion for rehearing herein appellant earnestly and forcibly contends that the court has incorrectly decided this case on several grounds. We always appreciate such contentions and arguments by attorneys when couched in proper and respectful language, as is done by appellant's attorneys in this case. If the court is wrong in the decision of any case, neither the appellant himself, nor his attorney, can be more anxious or desirous of having the error corrected than this court itself.
Our attention is called to a mistake made in the original opinion which we desire to here now correct. In discussing appellant's bill to his objections to the argument of the State's attorney about the effect of a letter that was identified and proven up by the witness Dona Saulter as having been written by appellant to her, we incorrectly stated that the court gave appellant's special charges on this subject, instructing the jury not to consider the argument made by the State's attorney, which was objected to by appellant. We do not understand now how we made this mistake.
The record shows that appellant in no way requested in writing or otherwise any charge not to consider the argument objected to. The court in the qualification of the bill makes an explanation at some length, but, in view of our holding herein, it is unnecessary to state the court's qualification.
In 1 Buckler's Crim. Digest, p. 92, sec. 170, he lays down the correct rule: "In order to entitle the defendant to a reversal because of improper argument by the prosecuting attorney, he should promptly except to the same and request a special charge withdrawing the same from the consideration of the jury in order to save the question on appeal." And cites a large number of cases supporting this rule.
Again, on the same page he states this correct rule: "Where the remarks of the prosecuting attorney in argument were excepted to, but no charge in regard to them was asked, no error is presented," citing a large number of cases supporting this rule.
In Masterson v. State, 34 S.W. Rep., 279, this court held that where appellant objected to an improper argument of the State's attorney that he should also prepare a written charge and present to the court, instructing the jury not to consider such objectionable remarks, and if the court refused to sustain his objection, the appellant *Page 286 
should not only except to the ruling of the court not sustaining his objection, but except also to the refusal of the court to give the requested written charge. As appellant did not request any written charge no reversible error was committed by the court on this subject.
Appellant again earnestly and persistently contends that there is no evidence in the record sufficient to corroborate the testimony of Dona Saulter, the accomplice. In the original opinion we quoted the authorities and the rules on this subject. It is unnecessary to again restate them or to quote or further discuss them. We have again carefully considered the evidence, and our opinion is confirmed that there is sufficient evidence other than that of the accomplice, tending to connect the defendant with the offense committed and we can not disturb the verdict of the jury.
The motion is overruled.
Overruled.